In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-476V
                                      Filed: July 5, 2016
                                          Unpublished

****************************
LUCIANA DESA,                           *
                                        *
v.                                      *
                    Petitioner,         *     Ruling on Entitlement; Concession;
                                        *     Influenza Vaccination;
                                        *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                     *     Administration (“SIRVA”);
AND HUMAN SERVICES,                     *     Special Processing Unit (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Leah Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for petitioner.
Christine Becer, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On April 14, 2016, Luciana Desa (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she suffered injuries,
including a shoulder injury related to vaccine administration (“SIRVA”) resulting from the
influenza vaccine she received on August 29, 2015. Petition at 1. Petitioner further
alleges that she has suffered the residual effects of her injury for more than six months
and that neither she nor any other person has received compensation for her injuries,
alleged as vaccine caused. Id. at ¶¶ 8-9. The case was assigned to the Special
Processing Unit of the Office of Special Masters.



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On July 1, 2016, respondent filed her Rule 4(c) report in which she concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent “has concluded that a preponderance of evidence establishes
that the injury to petitioner’s left shoulder was caused-in-fact by the administration of her
August 29, 2015, flu vaccine, and that petitioner’s injury is not due to factors unrelated
to the administration of the flu vaccine.” Id. at 4 (citation omitted). Respondent further
indicates that she “the statutory six month sequela requirement has been satisfied.” Id.
(citation omitted).

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                              2